EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the Title
	The title is amended as follows:
A SYSTEM AND METHOD FORATTRIBUTING A PURCHASE TO A USER BY USER DEVICE LOCATION

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 14, 2022, has been entered.
Response to Amendment
		Applicant’s amendment and remarks filed June 14, 2022, are responsive to the office action mailed April 18, 2022.  Claims 2-6 and 8-17 were previously pending.  Claims 2-4 and 9-13 have been amended, claims 5-8 and 14-17 have been cancelled, and claims 18-29 are new.  Claims 2-4, 9-13, and 18-29 are therefore currently pending and considered in this office action.
Pertaining to objection to the specification in the previous office action
The specification was objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  The amendment has rendered moot this objection and it is withdrawn.
Pertaining to rejection under 35 USC 112 in the previous office action
Claims 2-6 and 8-17 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  Claims 5-6, 8, and 14-17, have been canceled, rendering moot this ground of rejection of those claims.  The amendment has overcome this ground of rejection of the remaining claims.
Claims 2 and 8-14 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 8 and 14 have been canceled, rendering moot this ground of rejection of those claims.  The amendment has overcome this ground of rejection of the remaining claims.
Pertaining to rejection under 35 USC 101 in the previous office action
Claims 2-6 and 8-17 were rejected under 35 U.S.C. 101 because the claimed invention was directed to an abstract idea without significantly more.  Claims 5-6, 8, and 14-17, have been canceled, rendering moot this ground of rejection of those claims.  The amendment has overcome this ground of rejection of the remaining claims.
These claims now recite, inter alia,
“receiving, by a mobile computer processing device, at least one data set relating to an item for sale based on a selection of the item; representing at least one of the data sets on a display of the mobile computer processing device; storing the at least one data set relating to the item in a wish list; in response to the mobile computer processing device entering a geo-fence covering a predetermined area around a retail store: receiving, by the mobile computer processing device from a beacon, a wireless signal comprising a beacon identification number when the mobile computer processing device is in a proximity zone of the beacon; determining a location of the mobile computer processing device based on the beacon identification number; assessing a distance between a location of a physical item for sale associated with the at least one data set and the location of the mobile computer processing device, wherein the data set includes at least one Stock Keeping Unit (SKU) data item and includes data selected from the group consisting of: image data, price data, colour data, size data and category data; and notifying the user of the distance to the physical item; checking offline purchases of the item on the wish list made at the retail store after receiving the at least one data set relating to the item for sale, to identify a likely or actual purchase made by the user; and attributing an offline purchase of the item to the user by verifying that a location of the offline purchase at a time of the offline purchase matches the location of the mobile computer processing device at the time of the offline purchase.” Claim 2, 

“receiving, by a mobile computer processing device, at least one Stock Keeping Unit (SKU) data item set regarding a vendor's item from computer processing system of the vendor; displaying the at least one SKU data item set on a display of the mobile computer processing device; in response to the mobile computer processing device entering a geo-fence covering a predetermined area around a retail store: receiving, by the mobile computer processing device, from a beacon, a wireless signal comprising a beacon identification number when the mobile computer processing device is in a proximity zone of the beacon; determining a location of the mobile computer processing device based on the beacon identification number; and assessing a distance between a location of a physical item associated with the at least one data item sets and the location of the mobile computer processing device; checking offline purchases of the item on the wish list made at the retail store after receiving the at least one SKU data item set, to identify a likely or actual purchase made by the user; and attributing an offline purchase of the item to the user by verifying that a location of the offline purchase at a time of the offline purchase matches the location of the mobile computer processing device at the time of the offline purchase.” Claim 3, and

“a memory configured to store instructions; and a processor coupled to the memory and configured to execute the instructions, which cause the processor to: receive at least one Stock Keeping Unit (SKU) data item set regarding a vendor's item from computer processing system of the vendor; display the at least one SKU data item set on a display of the mobile computer processing device; in response to the mobile computer processing device entering a geo-fence covering a predetermined area around a retail store: receive, from a beacon, a wireless signal comprising a beacon identification number when the mobile computer processing device is in a proximity zone of the beacon; determine a location of the mobile computer processing device based on the beacon identification number; and assess a distance between a location of a physical item associated with the at least one data item sets and the location of the mobile computer processing device; check offline purchases of the item on the wish list made at the retail store after receiving the at least one SKU data item set, to identify a likely or actual purchase made by the user; and attribute an offline purchase of the item to the user by verifying that a location of the offline purchase at a time of the offline purchase matches the location of the mobile computer processing device at the time of the offline purchase.”  Claim 25.

While the claims listed above at least arguably recite at least one abstract idea within the grouping of abstract ideas described as certain methods of organizing human activity (commercial interactions) they also include significant additional elements beyond the abstract idea that integrate the abstract idea into a practical application.  See MPEP 2106.04(a); 2019 Revised Patent Subject Matter Eligibility Guidance, Federal Register (84 FR 50), January 7, 2019 (2019 PEG), Step 2A1; and MPEP 2106.04(d); 2019 PEG, Step2A2, 84 FR 50.  The additional elements in the present claims include a mobile computer processing device with a display, a geo-fence comprising a GPS device and mapping enabled hardware or software within the device and a wireless beacon described in the specification as including inter alia “a power supply which may be a mains power supply or a battery,” and a wireless module that “may be a WIFI radio, a Bluetooth radio, RFID tag and/or similar wireless transmitter or receiver,” in all claims and an additional “computer processing system of the vendor” in claims 3-4 and 20-29.  All claims further recite that the location of implementation (purchase) must be a retail store with a geographic location, i.e., a physical, brick and mortar retail location.  This is not a mere field of use restriction because the field of use is a crossover between ecommerce and offline commerce, explicitly recited in the claims, but the offline retail store is a required element not because it is part of an assumed field of use but because the subject matter of the claims is directed to identifying a purchase based on the geographic location where the purchase occurs.  These additional elements therefore successfully integrate the judicial exception into a practical application.
Pertaining to rejections under 35 USC 102 and 103 in the previous office action
Claims 2-6 and 8-17 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trandal et al. (Paper No. 20200926; Pub. No. US 2010/0306080 A1) and claim 13 was also rejected, in the alternative, under 35 U.S.C. 103 as obvious over Trandal et al. (Paper No. 20200926; Pub. No. US 2010/0306080 A1) in view of Moshfeghi (Paper No. 20200926; Pub. No. US 2012/0316938 A1). Claims 5-6, 8, and 14-17, have been canceled, rendering moot this ground of rejection of those claims.  The amendment has overcome this ground of rejection of the remaining claims.
Response to Arguments
Pertaining to rejections under 35 USC 102 and 103 in the previous office action
Applicant’s arguments, see remarks filed June 14, 2022, with respect to rejection of claims 2-6 and 8-17 under 35 U.S.C. 102(a)(1) as being anticipated by Trandal et al. (Paper No. 20200926; Pub. No. US 2010/0306080 A1) and claim 13 as also rejected in the alternative under 35 U.S.C. 103 as obvious over Trandal et al. (Paper No. 20200926; Pub. No. US 2010/0306080 A1) in view of Moshfeghi (Paper No. 20200926; Pub. No. US 2012/0316938 A1), have been fully considered and are persuasive.  Claims 5-6, 8, and 14-17, have been cancelled rendering moot this rejection of those claims.  The rejection of the remaining claims has been withdrawn. 

		Independent claims 2, 3, and 25, each recite inter alia,
“in response to the mobile computer processing device entering a geo-fence covering a predetermined area around a retail store: receiving, by the mobile computer processing device from a beacon, a wireless signal comprising a beacon identification number when the mobile computer processing device is in a proximity zone of the beacon; determining a location of the mobile computer processing device based on the beacon identification number; … checking offline purchases of the item on the wish list made at the retail store after receiving the at least one data set relating to the item for sale …; and attributing an offline purchase of the item to the user by verifying that a location of the offline purchase at a time of the offline purchase matches the location of the mobile computer processing device at the time of the offline purchase.”  Claim 2.

The most closely applicable prior art has been previously introduced and distinguished by amendment and argument during the course of prosecution.  The most closely applicable prior art not previously discussed are Varma et al. (Patent No. US 10,068,272 B1), MacKinnon (Pub. No. US 2022/0270107 A1), l'Anson et al. (Patent No. US 7,069,238 B2), and Tedesco et al. (Patent No. US 8,335, 723 B2).
Varma teaches geofencing defined by wireless beacons detecting a consumer device and the geofencing triggering the consumer device but does not disclose the beacon in proximity to the consumer device transmitting its ID in response to the consumer device entering the geofence and does not teach attributing a purchase to a user by identifying the device location at time of purchase.  Varma therefore does not anticipate nor does it fairly and reasonably render obvious at least the above noted limitations.
MacKinnon similarly teaches using a geofence to detect mobile device presence in a retail facility and send notification messages to the user, but MacKinnon does not disclose transmitting a beacon identifier to the device to determine device location or attributing a purchase to a user by identifying the device location at time of purchase. MacKinnon therefore but does not disclose, anticipate, nor fairly and reasonably render obvious at least the above noted limitations.
l'Anson teaches detecting location of a mobile device by reception of a transmission from a beacon, but the device identifies itself to the beacon, not the other way around.  The device relies on beacons to tell it where it is and provide location relevant services. c3:60-c4:39.  l'Anson does not disclose a geofence where the device first enters and in response the beacon sends its own identity to the device to determine location, and does not disclose attributing the device user with a purchase based on location of the device at time of purchase.  l'Anson therefore does not teach, anticipate, nor fairly and reasonably render obvious at least the above noted limitations.
Tedesco teaches a beacon (c24:40-55) and determining location of the device using beacon (cell tower) triangulation but does not disclose geofencing or using transmission of the beacon’s identification to the device to locate the device, and it does not disclose attributing a purchase to a user based on location of the device at the time of the purchase. Tedesco therefore does not teach, anticipate, or fairly and reasonably render obvious at least the above noted limitations.
In light of the above and examiner’s overall review of the prior art it is examiner’s conclusion that the body of prior art currently known to the examiner does not alone or in combination disclose, anticipate, or otherwise fairly and reasonably render obvious the above noted features of the present method.  It should be noted that this conclusion is based on the presence of all claimed features as they operate in conjunction rather than solely on any one feature or isolated group of features.
The most relevant applicable and nonduplicative prior art having been previously introduced, addressed, and distinguished, by amendment and argument during the course of prosecution, it is examiner’s position that together with the above the record is clear with regard to the reasons for allowability of the claimed invention over the prior art and all applicable rules and statutes.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM LEVINE whose telephone number is (571)272-8122. The examiner can normally be reached Monday - Thursday 9am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571.272.6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM L LEVINE/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        August 26, 2022